DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,024,098 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 21-40 are allowed.

Perez et al. (US 20130293468 A1) is the closest prior art of record.

Perez teaches: 

generating a first edit command derived from data received from a controller operated by the first user (See ¶142, Fig. 21. Alternatively Fig. 20 illustrates another editing command in the context that objects and elements can be removed. The virtual element may be the editing itself as shown when selecting the alternative view for user 29f.);
generating a second edit command derived from data received from a controller operated by the second user (See Fig. 19A-19C, Fig. 20, Fig. 21);
further adjusting the pose of the virtual element in the virtual environment according to the second edit command(See Fig. 19A-19C, Fig. 20, Fig. 21); and
updating the display of the virtual element to the first user and to the second user according to the further adjusted pose (See Fig. 19A-19C, Fig. 20, Fig. 21).

Perez doesn’t teach:

determining a conflict between the first edit command and the second edit command; reconciling, in response to determining the conflict, the first edit command and the second edit command to generate a third edit command; adjusting the pose of the virtual element in the virtual environment according to the third edit command; and displaying the virtual element in the virtual environment according to the adjusted pose.

The examiner notes claim 31 recites similar limitations and thus is allowable under similar rationale.

Additionally, the features of the explicitly claimed limitations claim 21 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability. Furthermore, the claim limitations are allowable in combination with each other.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616